Title: To John Adams from Patrick Miller, 19 November 1787
From: Miller, Patrick
To: Adams, John


          
            Sir
            Dalswinton 19th. November 1787
          
          I had the honour to receive Your Excellencys letter of the 30th. April. In the treatise on Naval Architecture which I requested you to transmit to Congress I signifyed my intention to make an Experiment with the Steam Engine as a Power to work my Water Wheel.—
          When preparing for this experiment, I conceived an Idea that the Capstorn might be employed as a Power better fitted to that purpose than an Engine to be moved by fire.— It answered my utmost expectations, and I have now the honour to send your Excellency an Account of the experimts. I made with it, a Copy of which I request you will transmit to Congress to be deposited with the Treatise— Be assured that I keep within bounds when I speak of Ships being made to go from four to five miles an hour in a Calm— It was my design to have communicated the Account of my experiments immediately after they were made, but coming here in a day or two thereafter I got engaged in different Improvements which occupyed and amused me to such a degree as to render Attention to any other Subject painful.—
          I wish America may perceive the Importance of this Discovery— Their Wood is of a Scantling fit to build Ships on this principle of very great force— Five or six such Ships would clear the Seas of all the African Cruizers.— In Calms or light Winds, very frequent in the Mediterranean Sea during the Summer Months, they would be superiour to any number of Ships of the present Construction of whatever force— Think not lightly of this Matter because You see nothing done in Britain— You will do me the honour to own Receipt of this, that I may know it has gone to your hands, directing to me at this place by Dumfries.—
          I have the honour to be with very great Respect / Your Excellencys / most obedient & / most humble servant
          
            Patrick Miller
          
         